DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the election and claim amendment on September 27, 2021. Claims 1-9, and 19-29 are pending with claims 19-20 and 24-29 being withdrawn. 

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on September 27, 2021 is acknowledged.  The traversal is on the ground(s) that Species I and II are both executed without the second component situated on the bulkhead.  This is not found persuasive because Species I (Fig. 10, par. 38) is directed to a measurement of actual gaps: Step 102 involves a preassembly measurement of radial gaps 26 (such as those of 26a, 26b, and 26c of FIGS. 2 and 3. The predictive analytics model described in par. 38 corresponds to determinations of whether the calculated average value of all radial falls within any predetermined allowable localized offsets from nominal. There is no support for the measurement being conducted without the second component situated on the bulkhead. This method and the application described in par. 38 is divergent from predictive analytics model described in par. 39 which establishes a point cloud surface. In this specific approach, the inner barrel 16 and lipskin 12 are independently measured and structural analysis is conducted in advance of actual assembly. The specific use of a point cloud surfaces (described in par. 39) enables the measurement without situating the second component on the bulkhead. Note that claims 1 and 19 recite the mutually exclusive characteristic of without the second component being situated about the bulkhead, while claim 10 (now cancelled) required actual measurements of actual gaps with second component being situated about the bulkhead.
The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 6-8 recites “a preassembly measurement of radial gaps between the bulkhead and the faying edge of the second component without situating the second component about the bulkhead by applying predictive analytics”. The recitation of measuring radial gaps in conjunction with not situating the second component about the bulkhead raises indefiniteness issues since there are not gaps in between the faying edge of the second component and bulkhead if they are not positioned next to each other. The radial gaps are virtual gaps and correspond to point cloud surfaces of the components. The claim language “radial gaps” is problematic and the claims need to be more specific that the gaps are based on point cloud surfaces. The Examiner suggests adding “wherein the radial gaps are based on a point cloud surface of the bulkhead and the faying edge of the second component”, or incorporating claim 22 which establishes measurement of the radial gaps in conjunction with a point cloud surface for the second component.
	The term "approximately" in claim 9 is a relative term which renders the claim indefinite.
The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, it is unclear what range of thickness variations are being positively claimed.

Allowable Subject Matter
s 1-9 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
10/28/2021




/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        11/3/2021